Citation Nr: 0948388	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to June 14, 2006, and in excess of 20 
percent from June 14, 2006, forward, for service-connected 
lumbar muscle strain.

2.  Entitlement to a separate rating for associated 
neurological abnormalities related to the service-connected 
lumbar muscle strain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the above claim.

In February 2006, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in June 2007, the 
Veteran was afforded a videoconference hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In December 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a separate rating for 
neurological manifestations of the service-connected lumbar 
muscle strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 14, 2006, the Veteran's low back disability 
did not result in forward flexion of the thoracolumbar spine 
of 60 degrees or less; a combined range of motion of the 
thoracolumbar spine of 120 degrees or less; muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The Veteran does not have 
intervertebral disc syndrome and there is no evidence of 
incapacitating episodes as defined by the regulation. 

2.  From June 14, 2006, forward, the Veteran's low back 
disability did not result in forward flexion of the 
thoracolumbar spine of 30 degrees or less; or unfavorable 
ankylosis of the entire thoracolumbar spine.  The Veteran 
does not have intervertebral disc syndrome and there is no 
evidence of incapacitating episodes as defined by the 
regulation. 


CONCLUSIONS OF LAW

1.  Prior to June 14, 2006, a rating in excess of 10 percent 
for service-connected lumbar muscle strain is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237 (2009).

2.  From June 14, 2006, forward, a rating in excess of 20 
percent for service-connected lumbar muscle strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the September 2004 rating decision on appeal, the Veteran 
was granted service connection for lumbar muscle strain and 
was assigned a disability rating of 10 percent, effective 
October 17, 2003.  In a July 2006 rating decision, the rating 
was increased to 20 percent rating from June 14, 2006, 
forward.  The Veteran's service-connected lumbar muscle 
strain is currently rated under Diagnostic Code 5237, for 
lumbosacral strain.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.


Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes).  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

As an initial matter, the Board points out that the criteria 
for Diagnostic Codes 5235 to 5243 require evaluating 
associated neurologic abnormalities separately.  As noted 
above and explained in the remand section of this decision, a 
remand is necessary to determine whether the Veteran's 
neurological abnormalities are related to his service-
connected lumbar spine condition.  Therefore, the Board will 
not address whether a separate rating is warranted for 
neurological abnormalities in the current adjudication.  

A.  Prior to June 14, 2006

In order to meet the criteria for a higher, 20 percent, 
rating under the general formula for the lumbar spine, the 
evidence must show, or more nearly reflect, forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  The evidence, however, does 
not show that the Veteran's spine has limited motion or 
muscle spasms or guarding severe enough to warrant a higher 
rating prior to June 2006.  During the August 2004 
examination, the Veteran's range of motion for the 
thoracolumbar spine was 90 degrees forward flexion with pain, 
30 degrees right and left lateral flexion, and 30 degrees 
right and left lateral rotation.  There was no muscle spasms 
or gate abnormality found and the spine was not tender to 
percussion.  The Veteran was found to have spasms and 
decreased lumbar lordosis during March 2006 private 
treatment.  The Board finds, however, that a higher rating is 
not warranted as the Veteran's spasms were not severe enough 
to cause reversed lordosis as required by the criteria for 20 
percent.  Therefore, a higher rating is not available based 
on limitation of motion as forward flexion of the 
thoracolumbar spine is not limited to 60 degrees or less or 
is the combined range of motion of the thoracolumbar spine 
less than 120 degrees, nor is there muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The evidence of record 
does not show that the Veteran's limitation of motion of the 
lumbar spine resulting from pain or functional loss is of the 
severity to warrant a higher rating, as the pain and 
functional loss do not result in or approximate 60 degrees 
forward flexion or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  During 
the August 2004 VA examination, the Veteran was noted to have 
only an additional 10 degrees of limitation due to pain with 
repetitive flexing.  Thus, as flexion was objectively 
measured to 90 degrees, an additional 10 degrees of 
limitation would result in flexion to 80 degrees.  

Finally, the rating criteria for the lumbar spine also 
provide for rating intervertebral disc syndrome based on 
incapacitating episodes.  However, the Veteran has not been 
diagnosed as having intervertebral disc syndrome and there is 
no evidence of incapacitating episodes as defined by the 
regulation.  

The Veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  The preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's lumbar 
muscle strain.  38 U.S.C.A. § 5107(b).

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 10 percent rating, and that an increased rating is 
therefore not warranted for the time period prior to June 14, 
2006.

B.  From June 14, 2006, forward

Effective June 14, 2006, the Veteran's back disability has 
been evaluated as 20 percent disabling.  In order to meet the 
criteria for a higher, 40 percent, rating under the general 
formula, the evidence must show, or more nearly reflect, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
The evidence, however, does not show that the Veteran's spine 
is limited to 30 degrees forward flexion or is ankylosed, 
either favorably or unfavorably, from June 2006, forward.  
During the June 2006 VA examination, the Veteran's range of 
motion for the thoracolumbar spine was 60 degrees forward 
flexion, with pain beginning at 25 degrees; 20 degrees 
extension; 15 degrees right and left lateral flexion; and 15 
degrees right and left lateral rotation.  During the October 
2009 VA examination, the Veteran's range of motion for the 
thoracolumbar spine was 60 degrees forward flexion, 5 degrees 
extension, 25 degrees right lateral flexion, 20 degrees left 
lateral flexion; and 20 degrees right and left lateral 
rotation.  Therefore, a higher rating is not available based 
on limitation of motion as forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less nor 
is there favorable ankylosis of the entire thoracolumbar 
spine shown throughout the period from June 2006, forward.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The evidence of record 
does not show that the Veteran's limitation of motion of the 
lumbar spine resulting from pain or functional loss is of the 
severity to warrant a higher rating, as the pain and 
functional loss do not result in or approximate 30 degrees 
forward flexion or favorable ankylosis of the lumbosacral 
spine.  Although all movements were painful during the June 
2006 VA examination, the October 2009 examiner specifically 
stated that the Veteran's pain following repetitive motion 
did not cause additional limitations.  

The rating criteria for the lumbar spine also provide for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Diagnostic testing conducted at the October 2009 
VA examination showed no evidence of disc herniation or 
lumbar stenosis.  There is no evidence that the Veteran has 
intervertebral disc syndrome and thus no evidence of 
incapacitating episodes as defined by the regulation.

The Veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright, 2 Vet. App. 
at 25.  The preponderance of the evidence is against a rating 
in excess of 20 percent for the Veteran's lumbar muscle 
strain.  38 U.S.C.A. § 5107(b).

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 20 percent rating, and that an increased rating is 
therefore not warranted for the time period from June 2006, 
forward.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  During the June 2007 
hearing, the Veteran stated that his back disability has 
caused him to miss work.  Therefore, Board must adjudicate 
the issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the orthopedic manifestations of 
the Veteran's service-connected lumbar muscle strain.  The 
competent medical evidence of record shows that his back 
condition is primarily manifested by pain and limitation of 
motion.  The applicable diagnostic code used to rate the 
Veteran's disability provides for ratings based on limitation 
of motion.  The effects of pain and functional impairment 
have been taken into account and are considered in applying 
the relevant criteria in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's back disability has been fully considered and 
is contemplated in the rating schedule; hence, referral for 
an extraschedular rating is unnecessary at this time.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of October 17, 2003, the date 
of his claim, and an initial 10 percent rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
--- F.3d ----, No.2008-7150, (Fed.Cir. Sept. 4, 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent prior to June 14, 2006, for service-connected lumbar 
muscle strain is denied.

Entitlement to an initial disability rating in excess of 20 
percent from June 14, 2006, forward, for service-connected 
lumbar muscle strain is denied.


REMAND

Following a careful review of the record, the Board finds 
that a neurological examination is necessary.  Private 
medical treatment records dated April 2006 show 
electromyograph (EMG) evidence of a mild left chronic S1 
nerve root lesion with needle findings of reinnervation and 
with no evidence of neuropathy.  During the October 2009 VA 
examination, EMG and nerve conduction velocity studies 
revealed distal peroneal neuropathy and left peroneal nerve 
terminal latency.  The examiner commented that distal 
peroneal neuropathy is commonly found in early diabetic 
neuropathies.  There was no evidence of disc herniation or 
spinal stenosis.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately from the disability of the spine under an 
appropriate diagnostic code.  The Veteran has neurological 
abnormalities; however, the medical evidence of record, 
including the October 2009 VA examination, does not clearly 
show whether those abnormalities are related to the Veteran's 
service-connected back condition.  Such findings are 
necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
neurologic examination to determine the 
nature and severity of any neurological 
abnormalities associated with his 
service-connected lumbar spine 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report. 

The examiner should identify any symptoms 
(including, but not limited to, any 
paresthesia or other neurological 
pathology in the Veteran's lower 
extremities, and/or any bowel or bladder 
impairment).  The examiner should comment 
on the findings reported on the April 
2006 and October 2009 EMG studies.   

For any neurological abnormality 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the Veteran's 
service-connected lumbar muscle strain 
and describe the nerve(s) affected.  

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


